DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“comprising a” in line 2 should read “comprising: a”.
“and, a” in line 5 should read “and a”.
“great,” in line 9 should read “great”.
Claim 2 is objected to because of the following informality: “each substantially consist” in line 2 should read “consists”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claim 2 line 2 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The material composition of the carrier film has been rendered indefinite by the use of the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 6,830,173), hereinafter Barber, in view of Wallace (US 4,348,714) in further view of Pathey et al. (WO 2016000786 A1), hereinafter Pathey.
Regarding claim 1, Barber discloses a setting tool (10 in Figure 1) for driving fastening elements (31 in Figure 1) into a substrate (33 in Figure 1) (Col. 4 lines 13-32), comprising a holder (29 in Figure 1) for holding a fastening element (31) (as shown in Figure 1, Col. 4 lines 18-20, Col. 6 lines 27-28); a drive-in element (25 and 27 collectively in Figure 1; or 25b and 27 collectively in Figure 5) for transferring a fastening element (31) held in the holder (29) into the substrate (33) along a setting axis (longitudinal axis of 27 in Figure 1/5) (Col. 4 lines 13-32); and, a drive (17, 14, and 18-20 collectively in Figure 1; or 17, 14, 18-20, and 25a collectively in Figures 1 and 5) for driving the drive-in element (25 and 27 collectively; or 25b and 27 collectively) toward the fastening element (31) along the setting axis (longitudinal axis of 27) (Col. 4 lines 5-9 and 24-32; Col. 5 lines 5-18), wherein the drive (17, 14, and 18-20 collectively; or 17, 14, 18-20, and 25a collectively) comprises an electrical capacitor (17 in Figure 1) having a winding axis (longitudinal axis of 17) (Col. 8 lines 6-33).
However, Barber does not expressly disclose: the electrical capacitor has two electrodes which are each arranged on a carrier film wound around a winding axis; and an extent of the electrical capacitor in a direction of the winding axis is at most 1.4 times as great as an extent of the electrical capacitor perpendicularly to the winding axis.
Wallace teaches that it was known to provide an electrical capacitor (shown in Figure 1a) with two electrodes (the first electrode being 11a alone or 11a, 11b, and 11c collectively in Figure 1b; and the second electrode being 12a alone or 12a, 12b, and 12c collectively in Figure 1b) which are each arranged on a carrier film (10 in Figures 1b and 1) wound around a winding axis (20 in Figure 1) (Col. 2 lines 44-62, Col. 3 lines 20-45), in order to make the electrical capacitor (shown in Figure 1a) immune to electrical shorting (Col. 4 lines 50-55), make the electrical capacitor easier to roll up (Col. 4 lines 47-48), and allow the electrical capacitor to provide high capacitance per unit volume (Col. 1 lines 40-43).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the electrical capacitor (17) of Barber for an electrical capacitor with two electrodes which are each arranged on a carrier film wound around a winding axis, as taught by Wallace, because doing so would make the electrical capacitor immune to electrical shorting, make the electrical capacitor easier to roll up, and allow the electrical capacitor to provide high capacitance per unit volume.
Barber in view of Wallace teaches all the limitations of the claim as stated above but does not expressly teach: an extent of the electrical capacitor in a direction of the winding axis is at most 1.4 times as great as an extent of the electrical capacitor perpendicularly to the winding axis.
Pathey teaches that it was known to provide an electrical capacitor (210 in Figure 2) having an extent (the “height” described in Page 10 lines 19-24 and Page 3 lines 21-29) in a direction (A in Figure 2) of a winding axis that is less than 1 times as great as an extent (the “diameter” described in Page 10 lines 19-24 and Page 3 lines 21-29) of the electrical capacitor (210) perpendicularly to the winding axis (because the “diameter” is larger than the “height”, as described in Page 10 lines 19-22 and Page 3 lines 21-29), in order to facilitate and improve cooling of the electrical capacitor (210) (Page 10 lines 22-24, Page 3 lines 28-29, Page 2 lines 8-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Barber in view of Wallace to incorporate the teachings of Pathey by making an extent (height) of the electrical capacitor in a direction of the winding axis be less than 1 times as great as an extent (diameter) of the electrical capacitor perpendicularly to the winding axis, because doing so would facilitate and improve cooling of the electrical capacitor.
Regarding claim 2, Barber in view of Wallace in further view of Pathey teaches that the carrier film (10 of Wallace) arranged around each of the two electrodes (the first electrode being 11a alone or 11a, 11b, and 11c collectively of Wallace; and the second electrode being 12a alone or 12a, 12b, and 12c collectively of Wallace) each substantially consist of plastic (the “plastic binder” described in Col. 2 line 15 of Wallace) (Col. 2 lines 12-16 and 44-45 of Wallace).
Regarding claim 3, Barber in view of Wallace in further view of Pathey teaches that the two electrodes (the first electrode being 11a alone or 11a, 11b, and 11c collectively of Wallace; and the second electrode being 12a alone or 12a, 12b, and 12c collectively of Wallace) are each applied to the carrier film (10 of Wallace) (Col. 2 lines 44-47 of Wallace).
Regarding claim 4, Barber in view of Wallace in further view of Pathey teaches all the limitations of the claim as stated above but does not expressly teach: the two electrodes each have a sheet resistance of at least 10 ohms/□.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the sheet resistance of each of the two electrodes to be at least 10 ohms/□, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0009 of the Patent Application publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 5, Barber discloses that the winding axis (longitudinal axis of 17) is oriented parallel to the setting axis (longitudinal axis of 27) (apparent from Figure 1).
Regarding claim 6, Barber in view of Wallace in further view of Pathey teaches that the drive (17, 14, and 18-20 collectively of Barber as modified in view of Wallace and Pathey) comprises at least one electrical line (26 and 26a collectively in Figure 1a of Wallace) that leads away from the electrical capacitor (shown in Figure 1a of Wallace) (apparent from Figure 1a of Wallace) and is electrically connected to an electrode (11a alone or 11a, 11b, and 11c collectively of Wallace) of the electrical capacitor on an end side (bottom end side) of the electrical capacitor (shown in Figure 1a of Wallace) that faces the holder (29 of Barber) (because when electrical capacitor 17 of Barber is substituted for the electrical capacitor shown in Figure 1a of Wallace with electrodes 11a, 11b, and 11c of Wallace being located at the bottom end side of the electrical capacitor that faces holder 29 of Barber, 26 and 26a of Wallace will be electrically connected to electrodes 11a, 11b, and 11c at the bottom end side of the electrical capacitor that faces holder 29 of Barber; see Col. 3 lines 36-39 and 58-60 and Col. 5 lines 7-8 of Wallace for clarification).
Regarding claim 7, Barber in view of Wallace in further view of Pathey teaches all the limitations of the claim as stated above but does not expressly teach: the electrical capacitor has an internal resistance of less than 8 mohms.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the internal resistance of the electrical capacitor to be less than 8 mohms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0012 of the Patent Application publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 8, Barber in view of Wallace in further view of Pathey teaches that the electrical capacitor is provided for being electrically charged with a charging voltage (Col. 7 lines 26-35 and Col. 6 lines 64-67 of Barber).
However, Barber in view of Wallace in further view of Pathey does not express teach: the charging voltage is between 1000 V and 3000 V.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the charging voltage to be between 1000 V and 3000 V, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0013 and 0026 of the Patent Application publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 9, Barber in view of Wallace in further view of Pathey teaches that the drive (17, 14, 18-20, and 25a collectively of Barber as modified in view of Wallace and Pathey) has a squirrel-cage rotor (25a in Figure 5 of Barber) arranged on the drive-in element (25b and 27 collectively of Barber) (apparent from Figure 5 of Barber) and an excitation coil (18 in Figure 1 of Barber) (Col. 5 lines 5-18 of Barber), and that current flows through the excitation coil (18 of Barber) and generates a magnetic field that accelerates the drive-in element (25b and 27 collectively of Barber) toward the fastening element (31 of Barber) (Col. 4 line 59 – Col. 5 line 18 and Col. 4 lines 26-32 of Barber).
Regarding claim 10, Barber discloses that the setting tool (10) comprises a hand-held setting tool (10) (Col. 9 lines 26-27, Col. 1 lines 30-31).
Regarding claim 11, in accordance to MPEP 2113, the method of forming a product is not germane to the issue of patentability of the product itself. Therefore, the limitation “wherein the two electrodes are each vapor-deposited on the carrier film” do not patentably distinguish the claimed two electrodes from the two electrodes of Barber in view of Wallace in further view of Pathey. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the two electrodes, does not depend on its method of production, i.e. vapor-depositing on the carrier film. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding claim 12, Barber in view of Wallace in further view of Pathey teaches all the limitations of the claim as stated above except: the winding axis coincides with the setting axis.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have rearranged the electrical capacitor of Barber in view of Wallace in further view of Pathey so that the winding axis (longitudinal axis of 17 of Barber) coincides with the setting axis (longitudinal axis of 27 of Barber), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in Paragraphs 0010, 0026, and 0027 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 13, Barber in view of Wallace in further view of Pathey teaches that the at least one electrical line (26 and 26a collectively in Figure 1a of Wallace) is welded to an electrode (11a alone or 11a, 11b, and 11c collectively of Wallace) of the electrical capacitor (shown in Figure 1a of Wallace) on the end side (bottom end side) of the capacitor that faces the holder (29 of Barber) (because Wallace teaches in Col. 3 lines 58-66 that 26 is welded [fused] to electrodes 11a, 11b, and 11c, and because capacitor 17 of Barber was substituted for the capacitor shown in Figure 1a of Wallace with electrodes 11a, 11b, and 11c of Wallace being located at the bottom end side of the capacitor which faces holder 29 of Barber).
Regarding claim 14, Barber in view of Wallace in further view of Pathey teaches all the limitations of the claim as stated above but does not expressly teach: the electrical capacitor has an internal resistance of less than 6 mohms.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the internal resistance of the electrical capacitor to be less than 6 mohms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0012 of the Patent Application publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 15, Barber in view of Wallace in further view of Pathey teaches all the limitations of the claim as stated above but does not expressly teach: the electrical capacitor has an internal resistance of less than 4 mohms.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the internal resistance of the electrical capacitor to be less than 4 mohms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0012 of the Patent Application publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 16, Barber in view of Wallace in further view of Pathey teaches all the limitations of the claim as stated above but does not expressly teach: the two electrodes each have a sheet resistance of at least 30 ohms/□.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the sheet resistance of each of the two electrodes to be at least 30 ohms/□, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0009 of the Patent Application publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 17, Barber in view of Wallace in further view of Pathey teaches all the limitations of the claim as stated above but does not expressly teach: the two electrodes each have a sheet resistance of at most 100 ohms/□.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the sheet resistance of each of the two electrodes to be at most 100 ohms/□, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0009 of the Patent Application publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 18, Barber in view of Wallace in further view of Pathey teaches all the limitations of the claim as stated above but does not expressly teach: the two electrodes each have a sheet resistance of at most 60 ohms/□.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the sheet resistance of each of the two electrodes to be at most 60 ohms/□, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0009 of the Patent Application publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 19, Barber discloses that the winding axis (longitudinal axis of 17) is oriented parallel to the setting axis (longitudinal axis of 27) (apparent from Figure 1).
Regarding claim 20, Barber discloses that the winding axis (longitudinal axis of 17) is oriented parallel to the setting axis (longitudinal axis of 27) (apparent from Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731